Citation Nr: 1522422	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  07-03 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to           38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1955 and from March 1957 to March 1960.  He died in September 2005, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant provided testimony at a hearing before an Acting Veterans Law Judge (AVLJ) in August 2007.  However, the AVLJ who conducted that hearing is no longer active with the Board.  Accordingly, the appellant was sent correspondence in May 2012 informing her of this fact, as well as her right to a new hearing.  She responded that she wanted a new hearing, and subsequently testified before the undersigned VLJ in November 2012.  Transcripts from both hearings are of record.

This case was previously before the Board in June 2009, August 2012, and February 2013, at which times it was remanded for further development.  The Board then denied the claim in a June 2013 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court issued a memorandum decision, which set aside the June 2013 Board decision, and remanded the matter for further adjudication consistent with the Joint Motion.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an October 2014 memorandum decision, the Court found that the Board neglected to comport with its duty to assist by failing to notify the appellant that upon request, VA could have provided the Veteran's medical records to Dr. Martin to aid her in rendering an opinion regarding the Veteran's death.  As such, the Board will remand this matter in order to provide the appellant with such notice.

Accordingly, the case is REMANDED for the following action:

1. Advise the appellant that, upon her request and upon receipt of proper authorization, VA will furnish copies of relevant records to the appellant or to Dr. Martin, to enable the physician to provide a medical opinion based on review of the records.  Allow an appropriate period of time (not less than 60 days) for the appellant to respond.
  
2. If, and only if, a request for records is submitted and appropriate authorization obtained, copies of the records should be provided as requested, and an appropriate period of time (not less than 60 days) should be allowed to permit review of the records and to allow the appellant to submit an additional medical opinion in support of the claim.  

3. After the above has been completed to the extent possible, readjudicate the appeal.  If the benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




